EXHIBIT 1 AGREEMENT OF JOINT FILING The undersigned hereby agree that the attached Schedule 13D/A, together with any and all amendments thereto, is filed on behalf of each of us, pursuant to Rule 13d-1 of the General Rules and Regulations of the Securities and Exchange Commission. This Agreement may be executed in several counterparts, each of which may be deemed to be an original, but all of which together will constitute one and the same Agreement. Date: July 13, 2007 Mr. Nassef Sawiris Signature: /s/ NASSEF SAWIRIS Date: July 13, 2007 Mr. Philip Norman Signature: /s/ PHILIP NORMAN Date: July 13, 2007 NNS Holding By: Mr. Nassef Sawiris Title: Director Signature: /s/ NASSEF SAWIRIS
